       Case 1:14-md-02583-TWT Document 386 Filed 01/16/20 Page 1 of 9




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 In re: The Home Depot, Inc.,           )
 Customer Data Security Breach          )
 This document relates to:              )
                                        )   MDL No. 14-02583-TWT
                                        )
 ALL FINANCIAL INSTITUTION              )
 CASES                                  )
                                        )
                                        )

          THE HOME DEPOT’S OBJECTION TO PLAINTIFFS’
          PROPOSED ORDER AND ALTERNATIVE PROPOSED
                           ORDER

      At the close of the December 10, 2019 argument, the Court directed Plaintiffs’

counsel to prepare a draft order, obtain The Home Depot’s approval as to form, and

“see if y’all can't come up with an agreed-upon amount for interest from the date of

the initial attorneys’ fee award.” Tr. at 58:5-8. Plaintiffs provided The Home Depot

with their proposed order, but The Home Depot cannot provide its approval as to

form in light of two legal errors, either of which may result in reversal on appeal.

The Home Depot thus concluded the best way for the Court to proceed would be to

issue a simple order adopting the reasoning from the hearing, albeit with

modifications for the objections discussed herein.

      The Home Depot files these objections and alternative proposed order for two

specific reasons: First, to identify for the Court glaring issues with Plaintiffs’
       Case 1:14-md-02583-TWT Document 386 Filed 01/16/20 Page 2 of 9




proposal and second, because Plaintiffs previously used The Home Depot’s approval

as to form as the basis for a waiver argument on appeal. See Plaintiffs’ Principal

Appellate Brief at 22 (“Home Depot reviewed and approved the form of the order

before it was entered. As a result, there is no reason for this Court to remand the

award for further findings.”); see also id. at 46 (“Home Depot also had an

opportunity to review and object to the District Court’s order before it was entered.

In accordance with the process directed by the court, (Doc. 344 at 67:22-25), Class

Counsel drafted a proposed order based on a transcript of the court’s oral findings

and the proposed order was approved (as to form) by Home Depot’s counsel before

it was submitted.”). While Plaintiffs’ argument was ultimately unsuccessful, The

Home Depot must preserve these issues for appeal. Accordingly, before this Court

signs the proposed order, The Home Depot raises these objections for the Court’s

review.1




1
  The Home Depot does not address its legal and factual arguments with respect to
the Court’s December 10 oral rulings (including but not limited to its decision to
apply the percentage method, which is reserved for common funds, to this
contractual fee shifting case), and reserves its right to challenge those rulings
through a request for reconsideration and/or on appeal once the Court issues its
written order. This filing is simply intended to highlight specific inaccuracies in
Plaintiffs’ proposed order for the Court’s consideration.

                                         2
       Case 1:14-md-02583-TWT Document 386 Filed 01/16/20 Page 3 of 9




      First, the parties did not reach an agreed-upon amount of interest as prompted

by the Court, because interest on attorneys’ fees is inappropriate in this case. Interest

on an attorneys’ fees award is improper in a case like this where “the parties did not

contract for the award of post-judgment interest, just the award of reasonable

attorneys’ fees.” Sherrod v. Sch. Bd. of Palm Beach Cnty., No.: 12-CV-80263, 2013

WL 12141354, at *2 (S.D. Fl. Mar. 19, 2013). In briefing and during argument,

Plaintiffs did not request interest on attorneys’ fees and only sought interest on

expenses. The reason is important—the only basis for awarding interest in this case

comes from Paragraph 63 of the Settlement Agreement, which Plaintiffs argued at

length did not apply because the Eleventh Circuit did not provide a final, reduced

calculation. Tr. at 53:11-19.2 And the Court accepted Plaintiffs’ argument when it

re-calculated attorneys’ fees anew based on a percentage of the benefit. For that

reason, Plaintiffs’ counsel was understandably confused when the Court asked him

to work with opposing counsel to determine the appropriate amount of interest. Tr.

at 58:10 (responding “Interest on what?”).



2
  The Home Depot’s position, on the other hand, is that Paragraph 63 controls
because once the Court of Appeals’ Opinion affirmed the earlier fee order in all
respects but the multiplier, all that was left to do was calculate the reduced fee award
and add interest. Because the Court rejected that argument, no interest should be
awarded in this case, as Paragraph 63 provides the only legal basis to do so.

                                           3
       Case 1:14-md-02583-TWT Document 386 Filed 01/16/20 Page 4 of 9




      The Home Depot’s objection to the interest calculation is two-fold. For one,

Plaintiffs’ proposed order selectively applies the Settlement Agreement (and

necessarily requires reliance on a provision of the Settlement Agreement that

Plaintiffs and this Court found inapplicable despite The Home Depot’s arguments to

the contrary). And second, Plaintiffs present no other basis for allowing interest on

attorneys’ fees, so interest is inappropriate. Absent an applicable provision in the

Settlement Agreement, “any post-judgment interest would be determined by 28

U.S.C. § 1961 and the law is well settled that § 1961 cannot be invoked to force a

party to pay interest on a settlement because § 1961 does not apply to settlement

agreements.” Comiter v. Sears, No. 08–80576, 2009 WL 2163096, at *2 (S.D. Fla.

July 9, 2009). The Court should reject Plaintiffs’ attempt to secure extra payment

through interest on attorneys’ fees.

      Second, Plaintiffs’ proposed order misstates the law in the Eleventh Circuit

as to the customary percentage of attorneys’ fees. The proposed order provides that

“percentage fees between 25 percent and one third are not unusual.” Proposed Order

at 24. In reality, as Plaintiffs acknowledge in their proposed order, the Court of

Appeals has held that the majority of percentage fee awards fall between 20 to 30

percent, with 25 percent as the “benchmark.” Camden I Condominium Ass’n v.

Dunkle, 946 F.2d 768, 774-75 (11th Cir. 1991). In Plaintiffs’ opening brief, they

                                         4
       Case 1:14-md-02583-TWT Document 386 Filed 01/16/20 Page 5 of 9




acknowledged that in the Eleventh Circuit “awards typically range from 20 percent

to 30 percent and some courts view 25 percent as a benchmark to be adjusted based

on the circumstances” and requested an award of 29.7 percent. Dkt. No. 336. Thus,

the proposed order actually exceeds the higher end of the Eleventh Circuit’s range.

If the Court’s intention was to award the top end of the Eleventh Circuit’s range, that

number should have been 30 percent.

      In sum, and without waiving any other arguments related to the legal

sufficiency of the Court’s ruling or Plaintiff’s draft order (once signed), The Home

Depot objects to Plaintiffs’ proposed order as set forth herein. Instead, The Home

Depot requests that the Court issue its proposed order which, among other things,

removes interest and provides Plaintiffs’ counsel with 30 percent of $42.5 million as

a fee award, $12.75 million.3




3
 The Home Depot reserves the right to challenge any of the Court’s rulings at the
December 10, 2019 hearing on appeal.

                                          5
Case 1:14-md-02583-TWT Document 386 Filed 01/16/20 Page 6 of 9




Respectfully submitted this 16th day of January 2020.

                                    ALSTON & BIRD LLP

                              By:   Cari K. Dawson
                                    CARI K. DAWSON
                                    Georgia Bar Number 213490
                                    KRISTINE MCALISTER BROWN
                                    Georgia Bar Number 480189
                                    ALSTON & BIRD LLP
                                    1201 West Peachtree Street
                                    Atlanta, Georgia 30309-3424
                                    Telephone: 404-881-7000
                                    Facsimile:404-881-7777
                                    cari.dawson@alston.com
                                    kristy.brown@alston.com


                                    Attorneys for Defendants




                                6
       Case 1:14-md-02583-TWT Document 386 Filed 01/16/20 Page 7 of 9




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 In re: The Home Depot, Inc.,           )
 Customer Data Security Breach          )
 This document relates to:              )
                                        )    MDL No. 14-02583-TWT
                                        )
 ALL FINANCIAL INSTITUTION              )
 CASES                                  )
                                        )
                                        )


                    ALTERNATIVE PROPOSED ORDER

      Presently before the Court are Plaintiffs’ Motion for Attorneys’ Fees,

Expenses, and Service Awards to the Class Representatives, as supplemented by

additional briefing, and The Home Depot’s Motion to Enforce the Settlement

Agreement. For the reasons set forth in the Court’s December 10, 2019 hearing, the

Court GRANTS in part and DENIES in part Plaintiffs’ Motion and DENIES The

Home Depot’s Motion.         It is therefore ORDERED that Home Depot pay to

Plaintiffs’ counsel $12.75 million in attorneys’ fees and $710,257.86 in expenses.

      SO ORDERED the _______ day of January, 2020.


                                             ________________________________
                                             The Honorable Thomas W. Thrash, Jr.
                                             United States District Court Judge


                                         7
       Case 1:14-md-02583-TWT Document 386 Filed 01/16/20 Page 8 of 9




                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1D, the undersigned certifies that the foregoing complies

with the font and point selections permitted by LR 5.1B. This filing was prepared

on a computer using the times New Roman font (14 point).

            Respectfully submitted, this 16th day of January 2020.


                                      By:    Cari K. Dawson
                                             CARI K. DAWSON
                                             Georgia Bar Number 213490
       Case 1:14-md-02583-TWT Document 386 Filed 01/16/20 Page 9 of 9




                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foregoing

was filed on January 16, 2020, with the Court and served electronically through the

CM/ECF system to all counsel of record registered to receive a Notice of Electronic

Filing for this case.


                                      By:     Cari K. Dawson
                                             CARI K. DAWSON
                                             Georgia Bar Number 213490




                                         2
